Citation Nr: 0717514	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board also notes that disposition of this case has 
followed a May 2007 ruling to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).


FINDING OF FACT

Recent audiological testing has revealed the veteran's most 
severe average pure tone thresholds to be 65 decibels in the 
right ear and 71 decibels in the left ear, while speech 
audiometry revealed lowest speech recognition ability of 84 
percent in the right ear and 68 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination in 
August 2005, as well as an earlier outpatient audiological 
evaluation, addressing his bilateral hearing loss.  

In this regard, the Board is aware that the veteran's 
representative asserted during a March 2007 VA Travel Board 
hearing that a new examination was warranted to address the 
current level of disability.  During that hearing, however, 
the veteran did not specifically assert that his hearing loss 
had worsened measurably since the last examination.  In this 
regard, the Board notes that the VA Office of General Counsel 
has determined the length of time since the last examination, 
in and of itself, does not warrant a further examination, 
except to the extent that the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of that examination.  See VAOPGCPREC 11-95 
(April 7, 1995).  An additional examination is thus not 
"necessary" under 38 U.S.C.A. § 5103A(d) in this case and 
will not be requested.

Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  While the veteran made references to audiological 
treatment from the Fort Myers, Florida VA Outpatient Center 
(VAOPC) during his hearing, the Board observes that the 
specifically cited treatment from 2004 is documented in the 
claims file and that he has since relocated to northeastern 
Florida and more recently appeared at the Gainesville, 
Florida VA Medical Center (VAMC) for an examination in August 
2005.

The Board is similarly satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, the veteran was notified in a March 2006 RO 
letter of VA's practices in assigning both disability ratings 
and effective dates.  His response to this letter, received 
by the RO in the same month, was that he had no other 
information or evidence to give to VA to substantiate his 
claim and that he wanted his claim decided as soon as 
possible.  Moreover, this response was followed up with a 
Supplemental Statement of the Case in November 2006.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  In these cases, 
Table VIA, incorporating only the pure tone thresholds, is to 
be utilized if resulting in a higher numeral designation for 
the ear(s) in question.  38 C.F.R. § 4.86.

In the present case, the Winston-Salem, North Carolina VARO 
granted service connection for high frequency hearing loss in 
a June 1977 rating decision on the basis of in-service 
evidence of this disorder.  A zero percent evaluation was 
assigned as of September 1975.  Pursuant to a July 2002 
rating decision, however, this evaluation was increased to 10 
percent as of January 2002 following a June 2002 VA 
examination showing increased hearing loss.  

In April 2004, the veteran appeared for a VA audiological 
evaluation, reporting a decrease in hearing since being fit 
with hearing aids in 1999.  An authorized audiological 
evaluation revealed pure tone thresholds, in decibels, to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
65
65
80
LEFT
55
60
60
65
70

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 63 decibels in the right ear and 64 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 92 percent in the right ear and 
88 percent in the left ear.  The examiner rendered diagnoses 
of mild-severe sloping sensorineural hearing loss in the 
right ear and moderate-severe sensorineural hearing loss in 
the left ear.

The claims file includes a privately conducted audiograph 
from January 2005.  This record, however, does not include 
separate numerical findings, and it is unclear whether this 
testing was conducted in accordance with the authorized 
specifications of 38 C.F.R. § 4.85(a).

In August 2005, the veteran underwent a VA audiological 
examination, which revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
70
80
LEFT
60
60
65
75
85

The average pure tone thresholds for the 1000 to 4000 
frequencies were 65 decibels in the right ear and 71 decibels 
in the left ear.  Speech audiometry testing revealed speech 
recognition ability of 84 percent in the right ear and 68 
percent in the left ear.  The examiner characterized these 
findings as a moderate to severe nonspecific hearing loss in 
the right ear and a moderately severe to severe nonspecific 
hearing loss in the left ear.  For both ears, the loss was 
characterized as mostly sensorineural but with a conductive 
component as well.  

In this case, the highest average pure tone thresholds, from 
the August 2005 VA examination, were 65 decibels in the right 
ear and 71 decibels in the left ear, while speech audiometry 
from the same examination revealed lowest speech recognition 
ability of 84 percent in the right ear and 68 percent in the 
left ear.  This equates to Level III hearing loss in the 
right ear and Level VI hearing loss in the left ear under 
Table VI.  As the veteran's ratable pure tone thresholds were 
all of 55 decibels or more in the left ear, 38 C.F.R. § 4.86 
and Table VIA are applicable for that ear, resulting also in 
Level VI hearing loss.  Applying these designations under 
Table VII, a 10 percent evaluation (Diagnostic Code 6100) 
remains warranted.

In reaching this determination, the Board has fully 
acknowledged the veteran's lay contentions.  During his March 
2007 hearing, he and his spouse testified that he had trouble 
hearing even with digital hearing aids and specifically had 
trouble hearing people's voices in multiple settings.  Such 
assertions, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the findings at hand 
clearly establishes a 10 percent evaluation for bilateral 
hearing loss.  Accordingly, the claim for an increased 
evaluation must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


